EXHIBIT 10.5

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT AND EXCESS PLAN

Pursuant to the authority granted to it by Morgan Stanley, Morgan Stanley & Co.
Incorporated (the “Corporation”) hereby amends the Morgan Stanley Supplemental
Executive Retirement and Excess Plan as follows:

1. Effective April 1, 2009, Article II, Definitions and Assumptions is amended
by redesignating paragraphs L through T as paragraphs M through U, respectively.

2. Effective April 1, 2009, a new paragraph II(L), Government Service
Termination is inserted as follows:

“L. ‘Government Service Termination’ shall mean the termination of an employee’s
employment due to the employee’s commencement of employment at a governmental
department or agency, self-regulatory agency or other public service employer.”

3. Effective April 1, 2009, a new subsection VI(I), Government Service
Termination is added as follows:

“I. Government Service Termination. Notwithstanding any provision in this Plan
to the contrary, effective April 1, 2009, if an employee (other than a named
executive officer of the Firm) experiences a Government Service Termination that
does not involve a ‘cancellation event’ under the any of the Firm’s long-term
incentive plans that apply to such employee, and such employee meets the
requirements of Paragraph III(A) of the Plan (Participation Requirement for SERP
Benefits) (and is not excluded from participation under Paragraph III(C) or
Appendix C) as of the date of such Government Service Termination, other than
the requirement that the employee shall have attained age 55, such employee may,
in the discretion of the Firm, be treated as an employee who has met the
requirements of such Paragraph III(A) and the amount payable shall be a
percentage (between 0% and 100%), as determined by the Firm in its discretion,
of the amount determined under Paragraph IV of the Plan, provided that such
employee signs a release or other agreement as may be required by the
Firm. Nothing in this Paragraph shall alter the timing or form of payment of any
Participant’s Benefit as set forth in Paragraph VI of the Plan.”



--------------------------------------------------------------------------------

4. Effective April 1, 2009, a new subsection VI(J), Illegality or Excise Taxes,
is added as follows:

“J. Illegality or Excise Taxes. Effective April 1, 2009, if the Firm reasonably
determines that the payment of any benefit provided by this Plan does not
comply with, or results in an excise or penalty tax under, applicable standards,
rules or regulations, the Firm has the right to modify the time, form, amount or
other rights or features of such benefit, consistent with the requirements of
Code Section 409A, and may require a Participant to repay any amount previously
paid to the Participant pursuant to this Plan that the Firm reasonably
determines does not comply with, or results in such excise or penalty tax under,
such standards, rules or regulations.”

*  *  *  *  *  *  *  *  *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 30th day of June, 2009.

 

MORGAN STANLEY & CO.

INCORPORATED

By:  

/s/    KAREN JAMESLEY

Title:   Global Head of Human   Resources

 

2